Appeal by the defendant from a judgment of the Supreme Court, Kings County (Barasch, J.), rendered April 5, 1995, convicting him of criminal possession of a weapon in the third degree, upon a jury verdict, and imposing sentence. The appeal brings up for review the denial, after a hearing, of that branch of the defendant’s omnibus motion which was to suppress physical evidence and a statement made by the defendant to law enforcement authorities.
Ordered that the judgment is affirmed.
The record supports the hearing court’s determination that the police interaction with the defendant was justified at its inception and reasonably limited in scope at each subsequent step in response to the circumstances presented (see, People v Prochilo, 41 NY2d 759; People v De Bour, 40 NY2d 210; People *434v Martinez, 80 NY2d 444; People v Leung, 68 NY2d 734; People v Thomas, 201 AD2d 316). Therefore, the gun recovered from the defendant’s person and his statement to the police were not the fruits of illegal police conduct. Accordingly, the hearing court properly denied the defendant’s motion to suppress.
We have examined the defendant’s remaining arguments and find them to be without merit (see, People v Lakram, 207 AD2d 360, 361; People v Delcarpio, 221 AD2d 359; People v Cefaro, 23 NY2d 283). Mangano, P. J., Bracken, Copertino and Pizzuto, JJ., concur.